

Exhibit 10.1






AMENDMENT TWO TO THE SERVICE CORPORATION INTERNATIONAL
EXECUTIVE DEFERRED COMPENSATION PLAN


Service Corporation International, a Texas corporation (the “Company”), hereby
adopts the following Amendment to the Service Corporation International
Executive Deferred Compensation Plan (the “Plan”):
WHEREAS, the Plan was adopted by the Company, originally effective January 1,
2005 and subsequently amended and restated during December 2009; and
WHEREAS, the Company desires to change the terms of the Plan to require a change
in investment election for a Participant who previously deferred grants of
restricted stock under the Plan’s terms;
WHEREAS, Section 12.2 of the Plan gives the Company the authority to make
amendments to the Plan;
NOW THEREFORE, the Plan is hereby amended by revising Article 18 by adding new
Section 18.3 to the end thereof, to be and read as follows:


“18.3    Automatic Changes in Investment.


(a)    If a Participant has elected to defer a portion of any Stock Award and to
have his or her Stock Award Unit Account credited with Stock Award Units and
such individual is required to divest himself or herself of any and all equity
ownership in the Company to satisfy the requirements of the Federal Trade
Commission, then any Stock Award Units credited to such Participant’s Account
shall be automatically converted to cash as soon as administratively feasible
following the Participant’s termination of employment. For purposes of such
conversion, the price per Stock Award Unit shall be the closing price of a share
of the Company’s common stock on the date designated by the Company in
connection with the termination of Employee’s employment with the Company.


(b)    Following the conversion of a Participant’s Stock Award Units to cash,
the Participant shall be permitted to direct the investment of amounts credited
to his Stock Award Unit Account among any investment options which are otherwise
available under the Plan’s terms.
 
(c)    If this Section 18.3 applies to a Participant’s Stock Award Unit Account,
then any distributions from such account shall be made in the form of cash and
shall not be paid as shares of the Company’s common stock.


(d)    Nothing in this Section 18.3 shall be interpreted as changing the payment
timing for any amounts credited to a Participant’s Stock Award Unit Account.


    (e)    This Section 18.3 shall not apply with respect to any Participant
whose employment is terminated on or after December 31, 2014.”




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned, duly authorized officer of the Company, has
caused this instrument to be executed on this 27th day of October, 2014.


SERVICE CORPORATION INTERNATIONAL






By: /s/ Gregory T. Sangalis            
Gregory T. Sangalis
Senior Vice President, General Counsel
and Secretary




